DETAILED ACTION
Response to Amendments
The amendment filed on 6/22/2022 has been entered.  
Claims 21-35 remain pending in the application. 

Allowable Subject Matter
Claims 23, 28 and 33 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 23, 28 and 33, the prior art of record, in combination with other limitations of the claim, is silent on “a laminate firing member extending from said elongate shaft into said end effector”. Although Mollere teaches a laminate firing member, it would not be obvious to modify the primary reference of Kostrzewski with laminate firing member of Mollere since Kostrzewski uses a drive cable that terminates into a coupling for the end effector.  Thus, a laminate firing member firing member extending from said elongate shaft into said end effector of Mollere would require significant changes to the apparatus of Kostrzewski and it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 21-22, 26-27, 31 and 32 are rejected under pre-AIA  35 U.S.C. 102 (a)(1/2) as being anticipated by USP# 2013/0274722 of Kostrzewski et al. (henceforth Kostrzewski).
Regarding claim 21, Kostrzewski discloses a surgical instrument (Kostrzewski: 10), comprising: 
an elongate shaft (Kostrzewski: 200) defining a longitudinal axis (Kostrzewski: central axis of 200), wherein said elongate shaft comprises a shaft frame (Kostrzewski: outer tube of 200); 
an end effector (Kostrzewski: 400) extending from said elongate shaft, wherein said end effector comprises an elongate channel (Kostrzewski: 415, 432) pivotally coupled to said shaft frame of said elongate shaft (Kostrzewski: see fig. 1), wherein said elongate channel is configured for pivotal travel relative to said elongate shaft about an articulation axis (Kostrzewski: axis at 230) that is transverse to said longitudinal axis (Kostrzewski: see fig. 1); 
a first articulation driver (Kostrzewski: 272) positioned on a first side (Kostrzewski: see fig. 13) of said longitudinal axis, wherein said first articulation driver comprises a first drive rack (Kostrzewski: para 0126) and a first articulation rod (Kostrzewski: 262) extending from said first drive rack, wherein said first drive rack comprises a plurality of first teeth (Kostrzewski: teeth of 272 as shown in fig. 13), and wherein said first articulation rod is pivotally coupled to a proximal end of said elongate channel (Kostrzewski: see fig. 1, the first articulation rod is, at least, indirectly coupled to the proximal end of the staple channel); 
a second articulation driver (Kostrzewski: 274) positioned on a second side (Kostrzewski: see fig. 13) of said longitudinal axis opposite said first side, wherein said second articulation driver comprises a second drive rack (Kostrzewski: para 0126) and a second articulation rod (Kostrzewski: 264) extending from said second drive rack, wherein said second drive rack comprises a plurality of second teeth (Kostrzewski teeth of 274 as shown in fig. 13), and wherein said second articulation rod is pivotally coupled to said proximal end of said elongate channel (Kostrzewski: see fig. 1, the second articulation rod is, at least, indirectly coupled to the proximal end of the staple channel); and 
a pinion gear (Kostrzewski: 276) rotatably supported by said shaft frame and positioned intermediate said first drive rack and said second drive rack (Kostrzewski: see fig. 13), wherein said pinion gear is in meshing engagement with said plurality of first teeth and said plurality of second teeth (Kostrzewski: see fig. 13), and wherein said elongate channel is articulated about said articulation axis when one of said first articulation driver and said second articulation driver is translated by an articulation motion applied thereto (Kostrzewski: para 0129, see also fig. 16).
Regarding claim 22, as shown in claim 21, Kostrzewski teaches wherein said elongate channel is configured to receive a staple cartridge (Kostrzewski: 410).

Regarding claim 26, Kostrzewski teaches a surgical instrument (Kostrzewski: 10), comprising: 
an elongate shaft (Kostrzewski: 200) defining a longitudinal axis (Kostrzewski: central axis of 200 ); 
an end effector (Kostrzewski: 400) extending from said elongate shaft; 
an articulation joint (Kostrzewski: 230), wherein said end effector is rotatable relative to said elongate shaft about an articulation axis defined by said articulation joint (Kostrzewski: see fig. 16); 
a first articulation driver (Kostrzewski: 272) positioned on a first side of said longitudinal axis (Kostrzewski: see fig. 13), wherein said first articulation driver is pivotally coupled to a proximal end of said end effector (Kostrzewski: see figs 1 and 13, the first articulation driver 272 is at least indirectly pivotally coupled to the proximal end of the end effector); 
a second articulation driver (Kostrzewski: 274) positioned on a second side of said longitudinal axis opposite said first side (Kostrzewski: see fig. 13), wherein said second articulation driver is pivotally coupled to said proximal end of said end effector (Kostrzewski: see figs 1 and 13, the second articulation driver 274 is at least indirectly pivotally coupled to the proximal end of the end effector); and 
a rotary articulation member (Kostrzewski: 276) positioned in said elongate shaft intermediate said first articulation driver and said second articulation driver (Kostrzewski: see fig. 13), wherein said rotary articulation member operably couples said first articulation driver to said second articulation driver such that when said first articulation driver is translated proximally, said second articulation driver is translated distally to rotate the end effector about said articulation axis in a first direction (Kostrzewski: para 0129), and wherein said rotary articulation member operably couples said first articulation driver to said second articulation driver such that when said first articulation driver is translated distally, said second articulation driver is translated proximally to rotate the end effector about said articulation axis in a second direction opposite the first direction (Kostrzewski: para 0129, 0142).
Regarding claim 27, as shown in claim 26, Kostrzewski teaches wherein said end effector comprises an elongate channel (Kostrzewski: 415, 432) configured to receive a staple cartridge (Kostrzewski: 410).

Regarding claim 31, Kostrzewski teaches a surgical instrument (Kostrzewski: 10), comprising: 
an elongate shaft (Kostrzewski: 200) defining a longitudinal axis (Kostrzewski: central axis of 200); 
an end effector (Kostrzewski: 400) extending from said elongate shaft; 
an articulation joint (Kostrzewski: 230), wherein said end effector is rotatable relative to said elongate shaft about an articulation axis defined by said articulation joint; (Kostrzewski: see fig. 16) 
a first articulation driver (Kostrzewski: 272) positioned on a first side of said longitudinal axis (Kostrzewski: see fig. 13), wherein said first articulation driver is configured to translate relative to said elongate shaft (Kostrzewski: para 0129), and wherein said first articulation driver is pivotally coupled to a proximal end of said end effector (Kostrzewski: see figs 1 and 13, the first articulation driver 272 is at least indirectly pivotally coupled to a proximal end of the end effector); 
a second articulation driver (Kostrzewski: 274) positioned on a second side of said longitudinal axis opposite said first side (Kostrzewski: see fig. 13), wherein said second articulation driver is configured to translate relative to said elongate shaft (Kostrzewski: para 0129), and wherein said second articulation driver is pivotally coupled to said proximal end of said end effector (Kostrzewski: see figs 1 and 13, the second articulation driver 274 is at least indirectly pivotally coupled to the proximal end of the end effector); and 
a rotary articulation member (Kostrzewski: 276) positioned in said elongate shaft intermediate said first articulation driver and said second articulation driver (Kostrzewski: see fig. 13), wherein said rotary articulation member is configured to rotate relative to said elongate shaft (Kostrzewski: para 0129, 0142), wherein said rotary articulation member operably couples said first articulation driver to said second articulation driver such that said first articulation driver and said second articulation driver move in opposite directions when an articulation motion is applied to one of said first articulation driver and said second articulation driver (Kostrzewski: para 0129, 0142, see fig. 13), and wherein said end effector is configured to rotate about said articulation axis when said first articulation driver and said second articulation driver move in opposite directions (Kostrzewski: para 0129, 0142, see fig. 13).
Regarding claim 32, as shown in claim 31, Kostrzewski teaches wherein said end effector comprises an elongate channel (Kostrzewski: 415, 432) configured to receive a staple cartridge (Kostrzewski: 410).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 24-25, 29-30, 34 and 35 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kostrzewski in view of USP# 20080308603 of Shelton, IV et al. (henceforth Shelton).
Regarding claim 24 and 25, as shown in claim 21, Kostrzewski teaches wherein said first articulation driver comprises a first movable coupler (Kostrzewski: para 0142, i.e.“ distal ends of articulation cables 262, 264 fixed or anchored in place”, see annotated fig. 13, please note the first coupler as annotated and described is movable together with other elements of the articulation assembly) connecting said first articulation rod to said proximal end of said elongate channel (Kostrzewski: para 0142) and wherein said second articulation driver comprises a second movable coupler (Kostrzewski: para 0142, i.e.“ distal ends of articulation cables 262, 264 fixed or anchored in place”, see annotated fig. 13, please note the second coupler as annotated and described is movable together with other elements of the articulation assembly) connecting said second articulation rod to said proximal end of said elongate channel (Kostrzewski: para 0142).
Kostrzewski is silent on the first movable coupler comprising a first ball joint and a second movable coupler comprising a second ball joint.
Shelton teaches a similar stapling surgical instrument (Shelton: 1)  comprising an elongate shaft (Shelton: 20), an articulable end effector extending from the shaft (Shelton: 100), a first articulation driver (Shelton: 5160, top 5172 (fig. 82)) comprising a first movable coupler (Shelton: top 5172 (fig. 82)) for connecting to a second element (Shelton: 5620), and a second articulation driver (Shelton: 5170, bottom 5172 (fig. 82)) comprising a second movable coupler (Shelton: bottom 5172 (fig. 82)) for connecting to the second element (Shelton: 5620).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to substitute one method of coupling (anchors in  Kostrzewski), the first and second rods to first and second movable couplers, with a different method of coupling (ball joints as taught by Shelton) in order to achieve the predictable result of reliably and flexibly connecting the two elements. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 

    PNG
    media_image1.png
    324
    720
    media_image1.png
    Greyscale

Regarding claim 29 and 30, as shown in claim 26, Kostrzewski teaches wherein said first articulation driver comprises a first movable coupler (Kostrzewski: para 0142, i.e.“ distal ends of articulation cables 262, 264 fixed or anchored in place”, see annotated fig. 13, please note the first coupler as annotated and described is movable together with other elements of the articulation assembly) connecting said first articulation driver to said proximal end of said end effector (Kostrzewski: para 0142), and wherein said second articulation driver comprises a second movable coupler ( Kostrzewski: para 0142, i.e.“ distal ends of articulation cables 262, 264 fixed or anchored in place”, see annotated fig. 13, please note the second coupler as annotated and described is movable together with other elements of the articulation assembly) connecting said second articulation driver to said proximal end of said end effector (Kostrzewski: para 0142). 
Kostrzewski is silent on and wherein said first movable coupler comprises a first ball joint and wherein second movable coupler comprises a second ball joint.
However, Shelton teaches a similar stapling surgical instrument (Shelton: 1)  comprising an elongate shaft (Shelton: 20), an articulable end effector extending from the shaft (Shelton: 100), a first articulation driver (Shelton: 5160, top 5172  (fig. 82)) comprising a first movable coupler (Shelton: top 5172 (fig. 82)) for connecting to a second element (Shelton: 5620), and a second articulation driver (Shelton: 5170, bottom 5172  (fig. 82)) comprising a second movable coupler (Shelton: bottom 5172 (fig. 82)) for connecting to the second element (Shelton: 5620).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to substitute one method of coupling (anchors in  Kostrzewski), the first and second rods to first and second movable couplers, with a different method of coupling (ball joints as taught by Shelton) in order to achieve the predictable result of reliably and flexibly connecting the two elements. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 

Regarding claim 34 and 35, as shown in claim 31, Kostrzewski teaches wherein said first articulation driver comprises a first movable coupler (Kostrzewski: para 0142, i.e.“ distal ends of articulation cables 262, 264 fixed or anchored in place”, see annotated fig. 13, please note the first coupler as annotated and described is movable together with other elements of the articulation assembly) connecting said first articulation driver to said proximal end of said end effector (Kostrzewski: para 0142), and wherein said second articulation driver comprises a second movable coupler (Kostrzewski: para 0142, i.e.“ distal ends of articulation cables 262, 264 fixed or anchored in place”, see annotated fig. 13, please note the second coupler as annotated and described is movable together with other elements of the articulation assembly) connecting said second articulation driver to said proximal end of said end effector (Kostrzewski: para 0142).
Kostrzewski is silent on wherein said first movable coupler comprises a first ball joint and wherein second movable coupler comprises a second ball joint.
However, Shelton teaches a similar stapling surgical instrument (Shelton: 1)  comprising an elongate shaft (Shelton: 20), an articulable end effector extending from the shaft (Shelton: 100), a first articulation driver (Shelton: 5160, top 5172  (fig. 82)) comprising a first movable coupler (Shelton: top 5172 (fig. 82)) for connecting to a second element (Shelton: 5620), and a second articulation driver (Shelton: 5170, bottom 5172  (fig. 82)) comprising a second movable coupler (Shelton: bottom 5172 (fig. 82)) for connecting to the second element (Shelton: 5620).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to substitute one method of coupling (anchors in  Kostrzewski), the first and second rods to first and second movable couplers, with a different method of coupling (ball joints as taught by Shelton) in order to achieve the predictable result of reliably and flexibly connecting the two elements. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 

Response to Arguments
Applicant’s arguments filed on 6/22/2022 have been fully considered:
All claim objections have been overcome.
Applicant’s arguments regarding claims 21, 26, and 31, have been fully considered but are not persuasive. 
Regarding claim 21, 26 and 31, Applicant contends that articulation rods 262, 264 of Kostrzewki are not pivotably coupled to the proximal end of the elongate channel of the end effector since the articulation rods are remote/separated from end effector.  As shown in fig. 1, the end effector (and the elongate channel 412, 432) are indirectly coupled to the articulation joint and the articulation joint comprises the articulation rods 262, 264.  Furthermore, the articulation joint and the articulation rods 262, 264 pivot relative the elongate channel of the end effector.  The claim, as recited, do not require a direct coupling of the articulation rods and elongate channel, and nor do they require a direct pivotable coupling of the elongate channel and articulation rods.
Applicant’s arguments regarding claims 23, 28 and 33, have been fully considered and are persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731